*612Because the petitioner failed to sustain her burden of showing that the court had jurisdiction over the nondomiciliary respondents, the petition was properly dismissed (see, Matter of Katz, 81 AD2d 145, affd 55 NY2d 904). The record indicates that the respondents did not have the "minimum contacts” with New York necessary to subject them to the court’s jurisdiction (see, International Shoe Co. v Washington, 326 US 310).
We have examined petitioner’s remaining contentions and find them to be without merit. Weinstein, J. P., Rubin, Spatt and Sullivan, JJ., concur.